April 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      KNJ ENTERPRISES, INC., Appellant

NO. 14-14-00271-CV                          V.

 WILBANKS & WILBANKS, P.C., H. ERWIN WILBANKS, AND FIDELITY
       NATIONAL TITLE INSURANCE COMPANY, Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, Wilbanks &
Wilbanks, P.C., H. Erwin Wilbanks, and Fidelity National Title Insurance
Company, signed March 7, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, KNJ Enterprises, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.